                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DAVID M. SHIPP,                                  *

        Plaintiff,                               *

   v.                                            *           Civil Action No. 8:17-cv-03365-PX

ERIC HARGAN,                                     *

        Defendant.                       *
                                        ***
                                 MEMORANDUM OPINION

        Pending before the Court is the motion to dismiss or in the alternative motion for

summary judgment filed by then Acting Secretary of Health and Human Services, Eric Hargan

(hereafter “HHS”). ECF No. 27. Plaintiff David Shipp has filed several pro se pleadings

opposing the motion. ECF Nos. 29, 30, 32. Shipp has also filed a renewed motion to hold the

case in abeyance (ECF No. 33) and a “legal and factual correction objection” and “renewal of

motion for appointment of counsel, attorney fees and extension of time,” ECF No. 37. Finally,

although not styled as formal motions, the docket reflects Shipp’s several requests and objections

in various pleadings, including in his “response” to the Court’s January 24, 2019 Memorandum

Opinion. ECF No. 25. The Court now rules because no hearing is necessary. See D. Md. Loc.

R. 105.6. Defendant’s motion is granted. Shipp’s motions and requests for relief are denied.

        I.      Procedural Posture of the Case

        In this discrimination case, Shipp contends that HHS refused to hire him in 2010 because

of his race and in retaliation for his EEO activity concerning a prior termination from the Food

and Drug Administration (“FDA”) in 2006. See ECF No. 1 ¶ 26; ECF No. 16-2 at 24; ECF No.

33 ¶¶ 3–6; ECF No. 35 ¶ 25. This Court previously dismissed Shipp’s claims regarding the 2006

firing because Shipp had not exhausted his administrative remedies. ECF No. 23 at 4–6. As to
his 2010 non-selection and retaliation claims, the Court granted Shipp a final opportunity to file

an Amended Complaint. Id. at 6–7.1

        Instead of amending the Complaint consistent with this Court’s directive and the Local

Rules, Shipp has papered this Court and HHS with eight pleadings totaling 177 pages in length.

ECF Nos. 25, 26, 29, 30, 32, 33, 35, 37. Voluminous and often difficult to decipher, none of the

pleadings include a properly-filed Amended Complaint. Rather, Shipp persists in litigating his

2006 claims. See, e.g., ECF No. 25 ¶¶ 9–45, ECF No. 35 ¶¶ 12–77. Shipp also requests

“sanctions” against HHS for various forms of perceived misconduct. See, e.g., ECF No. 37.

Shipp additionally objects to several of the Court’s previous rulings and resurrects claims that

this Court has already denied. See ECF Nos. 37, 25-1. The Court turns to each of the pending

motions.

        II.      HHS’s Motion for Summary Judgment

        A.       Standard of Review

        HHS argues that the Court may treat its motion to dismiss as one for summary judgment

because no dispute of material fact exists on the administrative record, ECF No. 27-1 at 2, 12–

13, which is extensive and appears to include all of the relevant and available documentation

from HHS’s hiring process, see ECF Nos. 27-2, 27-3. The Court may review the motion as one

for summary judgment in the absence of formal discovery if the nonmoving party has been

“given a reasonable opportunity to present all the material that is pertinent to the motion.” Fed.

R. Civ. P. 12(d). “Where a party knows, however, that materials outside the pleadings are before

the court, that party is considered to have notice that the motion to dismiss may be treated as a

motion for summary judgment.” Nat’l Mortg. Warehouse, LLC v. Trikeriotis, 201 F. Supp. 2d


        1
          This Court has directed Shipp to file an Amended Complaint in accordance with the Local Rules on two
separate occasions. See ECF No. 11; ECF No. 23 at 6–7.

                                                       2
499, 502 (D. Md. 2002). Indeed, where the non-moving party submits materials beyond the

Complaint, the Court may infer that the non-movant consents to treat the motion as one for

summary judgment. See id.

         Federal Rule of Civil Procedure 56(d) requires any party who opposes treating the motion

as one for summary judgment to submit via declaration the “specified reasons” for needing

additional factual development or otherwise put the Court on notice of the reasons why summary

judgment is premature. See Fed. R. Civ. P. 56(d); see also Harrods, Ltd. v. Sixty Internet

Domain Names, 302 F.3d 214, 244–45 (4th Cir. 2002). The facts identified by way of a Rule 56

affidavit “must be essential to [the] opposition.” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp.

2d 637, 641 (D. Md. 2011) (alteration in original) (internal citation and quotation marks

omitted), rev’d on other grounds sub nom., Gardner v. Ally Fin., Inc., 514 Fed. App’x 378 (4th

Cir. 2013). But where “additional evidence sought for discovery would not have by itself

created a genuine issue of material fact,” the Court may treat the motion as one for summary

judgment. Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995).

         Shipp argues vaguely that more discovery is required but does not point to any specific

evidence to be sought. ECF No. 29 ¶ 1; ECF No. 33 at 20. Although Shipp complains of the

inadequacies in the EEO’s investigation, ECF No. 33 at 20, 24, 29, he does not identify what

additional facts discovery may unearth, and at times, agrees that discovery cannot cure defects in

the record, ECF No. 1 ¶ 25; ECF No. 32 at 4.2 Any deficiencies in the first EEO investigation


         2
           Certain documentation is not included in HHS’s records, ECF No. 27-3 at 51–53, 66–67, 69, 78–79, 82,
247, 256, and HHS could not locate the missing documentation during the EEO investigation despite the ALJ’s
directive to perform a comprehensive search, ECF No. 27-3 at 27–29. Shipp, at points, seems to argue that this
missing documentation supports the need for formal discovery. ECF No. 29 ¶ 1; ECF No. 33 at 20. The Court
disagrees insofar as nothing in the record suggests that the missing information could or would be found some seven
years after the administrative investigation if formal discovery in this Court were to proceed. Alternatively, because
the record evidence viewed most favorably to Shipp demonstrates that none of the decisionmakers at the time of the
selection had received Shipp’s final application or knew his race or about his protected activity, ECF No. 27-3 at
80–81, 88–89, 93, 101–02; see id. at 192–98, any missing documentation, even if found, would not undermine this

                                                          3
also have been addressed by supplemental investigation that augmented the record even further.

See ECF Nos. 27-3 at 26–29. Shipp has also submitted evidence beyond the four corners of his

Complaint. Accordingly, because the Court cannot discern what additional relevant evidence

may be generated were additional discovery to proceed, and Shipp has availed himself of the

opportunity to supplement the record, the Court will treat this motion as one for summary

judgment.

        The Court should grant summary judgment when, construing all evidence and drawing all

reasonable inferences in the light most favorable to the non-moving party, it finds no genuine

dispute exists as to any material fact, thereby entitling the movant to judgment as a matter of law.

Fed. R. Civ. P. 56(a); see In re Family Dollar FLSA Litig., 637 F.3d 508, 512 (4th Cir. 2011).

Summary judgment must be granted “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In

responding to a proper motion for summary judgment, the party opposing summary judgment

must present evidence of specific facts from which the finder of fact could reasonably find for

him or her.” Venugopal v. Shire Labs., 334 F. Supp. 2d 835, 840 (D. Md. 2004), aff’d sub nom.,

Venugopal v. Shire Labs., Inc., 134 F. App’x 627 (4th Cir. 2005) (per curiam) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Celotex, 477 U.S. at 322–23).

        Importantly, the non-moving party “cannot create a genuine issue of material fact through

mere speculation or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526

F.3d 135, 140 (4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

Additionally, the party “‘may not rest upon the mere allegations or denials of [his] pleadings,’



uniform and unequivocal testimony.

                                                 4
but rather must ‘set forth specific facts showing that there is a genuine issue for trial.’” Bouchat

v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting former Fed. R.

Civ. P. 56(e)).

       B.         Summary Judgment Facts

       It is undisputed that Shipp previously worked for the FDA as a GS-12 chemist and was

terminated in 2006. ECF No. 27-1 at 1; ECF No. 27-2 at 37. Shipp applied in 2010 for a GS-9

chemist position in the FDA. ECF No. 27-2 at 15, 39–40. The FDA established two similar but

separate application procedures for this position. Those applicants with current or prior federal

service could submit applications through a “merit promotion program,” as set out in FDA

announcement 0030. ECF No. 27-3 at 51–52, 76–77. All other applicants could submit their

applications through the procedures set forth in announcement 0029. Id. at 51–52, 76. HHS was

free to hire from either pool of applicants. See id. at 76–77.

       Both announcements required the applicant first to create an online federal resume at

USAJobs. Id. at 178, 186. The online resume sought basic biographical information, a summary

of prior work experience, and some information as to educational background. See id. at 192–

95. Next the applicant had to answer an online questionnaire regarding prior experience in the

relevant field. Id. at 178, 186–87; see id. at 196–98. The third and final step required the

applicant to use a fax form generated by HHS at the completion of step two to fax supporting

documentation. Id. at 179–80, 187.

       The instructions made plain that “all applicable supplemental application material must

be received at the appropriate fax number, shown on the fax sheet, by 11:59 PM Eastern Time on

the closing date,” December 23, 2010. Id. at 179–80, 186–87. Both announcements instructed

applicants to submit transcripts. Id. at 180, 188. For those with current or prior federal



                                                  5
experience, announcement 0030 directed such applicants to submit a SF-50 on which an

applicant would detail his prior federal service. Id. at 188. Failure to submit the information by

fax would result in the applicant’s disqualification in part because HHS’s application software at

the time, QuickHire, could not accept attachments to emails. Id. at 53–54.

       In early December 2010, Shipp began the application process for the GS-9 chemist

position under both 0030 and 0029 announcements by creating his USAJobs resume and

submitting the online questionnaire. ECF No. 27-2 at 15. In the online resume for

announcement 0030 under the heading “EDUCATION,” Shipp listed “Florida Southern

University, Lakeland, FL.” ECF No. 27-3 at 193.

       On December 14, 2010, Shipp emailed the HHS online help desk called “ERIC” under

the subject heading “Announcement HHS-FDA-2011-0030.” Id. at 208. Shipp asked for

permission to submit his transcript and SF-50 via email instead of fax. Id. Shipp’s email

message to ERIC read in its entirety:

               Because additional applications previously submitted by me should
               be under careful consideration for other vacancy announcements,
               my college transcripts and Standard Form (SF) 50 are already on file
               within the HHS and FDA; I do not believe that I would have
               sufficient funds to fax in duplicate copies of my college transcripts
               and SF-50 by the closing date of 12/23/2010, but will shortly
               afterwords [sic]; therefore, I have attached duplicate copies of my
               college transcripts and SF-50 and I request special permission to
               substitute the attached college transcript and SF-50 for the duplicate
               faxed documents before the closing date so that I can learn my
               consideration status with the required documents as presented;
               additionally, I have attached an updated resume to more accurately
               reflect my experience as it related to this particular job
               announcement. Sincerely, David M. Shipp.
Id.

       Resource Information Specialist Anthony Graves responded the same day. Id. at 207.

Graves told Shipp to “[p]lease be sure you included the appropriate fax coversheets that go along



                                                 6
with the fax coversheets.” Id. Graves did not explicitly address whether Shipp could email

instead of fax his transcripts and SF-50. Id.

        Shipp responded to Graves’ email:

               I’ve attached a copy of the fax coversheets, but I’m a little confused
               about your message; right now, I don’t have sufficient resources to
               fax additional copies of the documents which I attached to my last
               email (e.g. college transcript and SF-50); Can I have special
               permission to submit the attached documents via the email
               submission which I previously made concerning the attached
               documents?

Id. Graves responded, “the fax coversheet does not belong to you, your name is not on this fax

coversheet. I need your fax coversheet from your profile with your name on it.” Id. at 206.

Shipp again followed up, explaining how he obtained the fax coversheet that he had sent in his

earlier email. Id. Shipp also asked if he should “go through the questionaire [sic] again and get

a new fax cover sheet.” Id. Shipp claims that after he sent this final email message, he “received

an automated email message acknowledging receipt of a completed application package.” ECF

No. 27-2 at 40. However, the records on file with HHS do not include any evidence of

confirmation that Shipp’s completed package was ever received.

        On December 15, 2014, Shipp received a voicemail from Customer Service Specialist,

Maria Gonzalez. Id. at 40. According to Shipp, Gonzalez told him she had received his

application materials and asked him to call her back. Id. Shipp emailed Graves again, stating

that:

               I just received a voicemail left by Marie [sic] Gonzalez at (301) 492-
               4566, on the evening of 12/15/2010 in relation to receiving my
               resume, college transcripts, and SF-50 (and possibly application),
               which she referred to as documents; she appeared to be unaware of
               who my application material should be directed to; this application
               is for a position within CFSAN, a location that I also want
               consideration for Announcement Number: PH-DG-392978-DE/MP,
               which I want to be considered; she requested that I return her phone

                                                 7
               call, but I would like you to inform her that I will be unable to place
               the long distance call until up to three business days after
               12/23/2010, due to a likely processing delay by my bank in relation
               to a deposit which will be directed to my bank on about 12/23/2010.
               Please inform her that I will return her phone call soon after
               12/23/2010.

ECF No. 27-3 at 206. By the time Shipp called Gonzalez back, she had moved to another position

and, in Shipp’s words, “appeared to be unaware of what she’d done with the documents that formed

[Shipp’s] application package.” ECF No. 27-2 at 40. Accordingly, no evidence exists that Shipp

faxed his SF-50 and transcripts. At best, Shipp appears to have emailed these documents to ERIC.

See ECF No. 27-2 at 39–40; ECF No. 27-3 at 208.

       Gonzalez had no memory of either communicating with Shipp or handling his application

materials. ECF No. 27-3 at 72–73. According to Gonzalez, applicants for various positions would

sometimes mistakenly fax their materials to ERIC instead of the designated fax number. Id. at 73.

When this happened, Gonzalez would typically pass the materials along to Graves, who would

then send these materials to the appropriate HR department. Id. Gonzalez surmises that perhaps

because she was transitioning to a different job in December 2010, if Shipp had emailed the

documents to ERIC, Gonzalez may have left any faxed application documents on her desk for her

replacement to give to Graves. Id.

       Graves similarly attested that he had no recollection of having received Shipp’s

application materials from Gonzalez or Shipp. Id. at 82–83. Further, Graves did not remember

forwarding any of Shipp’s materials to either of the persons responsible for evaluating

applications for the two announcements. Id. at 83. Nor does the record include a transcript or

SF 50 for Shipp. Consequently, no evidence supports that Graves had any knowledge of Shipp’s

race or prior EEO activity in 2006. Id. at 79–80.

       Once the applications were submitted consistent with the above directions, HHS treated

                                                 8
the applications as follows. For announcement 0029, HR Specialist, Pat Gorman, “rated” each

applicant based on the information provided in the online questionnaire. Id. at 46–48. This

rating process yielded a point total ranging from 0 to 100. Id. at 47–48. Gorman then used this

score to place the applicants into four categories: Best Qualified, Well Qualified, Qualified, and

Not Qualified. Id. Department policy set the cutoff for the Well Qualified group at 85. See id.

at 47 & n.2. However, Gorman retained discretion to adjust the cutoff score for the Best

Qualified group. Id. at 47 & n.2, 49. After rating the applicants, Gorman only forwarded 13 of

the Best Qualified applicants to the Recommending Official for the vacancy, Naomi Richfield-

Fratz. Id. at 93. Shipp had been rated Well Qualified, so he was not among the Best Qualified

applicants forwarded. Id. at 57, 129. No information in the questionnaire or resume provided to

Gorman any indication of Shipp’s race or prior EEO activity. Id. at 192–98.

        For announcement 0030, HR Specialist Vernon Davis reviewed the applications and

produced a “certificate of eligibles,” or a list of candidates qualified for consideration by the

selecting official. Id. at 85–86. The applications included a questionnaire identical to that used

in announcement 0029. Id. at 49, 52–53. However, most of the documents related to this

announcement appear to have been lost during the transition from one document processing

vendor (QuickHire) to another (USA Staffing). Id. at 50. For this applicant pool, any candidate

with a score of 85 or higher and a completed application would be included in the certificate of

eligibles. Id. at 86.

        Only one candidate appears to have been on the certificate of eligibles for announcement

030, and his questionnaire score was lower than Shipp’s. Id. at 93; compare id. at 196–98 with

204–05. Davis attested, however, that he never saw any of Shipp’s application materials. Id. at

86–87. Further, Davis affirmed that he was not aware of Shipp’s race or his prior EEO activity.



                                                  9
Id. at 88–89. Davis then forwarded the certificate to Richfield-Fratz. See id. at 93.

          Richfield-Fratz reviewed the application materials from both applicant pools and chose

whom to interview. Id. at 95–96. Based on the applications and interviews, Richfield-Fratz then

recommended a candidate for hire to the Selecting Official, Raymond Decker. Id. at 96. During

this process, Richfield-Fratz did not know the race of any applicants. Id. at 96–97. Although

Decker held the final authority on whether to hire an applicant, he simply “signed off” on

Richfield-Fratz’s recommendation. Id. at 101. Richfield-Fratz also attested that because she had

never reviewed any of Shipp’s materials, she had no way of knowing Shipp’s race or about his

prior EEO activity. Id. at 93, 95–97.

          Richfield-Fratz ultimately recommended Samuel White, an announcement 0029

applicant, because of his prior experience in analytical chemistry at a pharmaceutical company.

Id. at 93–94. Richfield-Fratz first learned that White was Caucasian at his in-person interview.

Id. at 96–97. Based on Richfield-Fratz’s recommendation, Decker hired White. Id. at 101.

Decker had no information about Shipp or that he had applied for the chemist position. Id. at

101–02.

       After Shipp was not selected, he lodged a formal complaint with HHS’s EEO Office.

ECF No. 22 ¶¶ 92–93; see ECF No. 16-2 at 20–26. The EEO conducted an initial investigation

which the presiding administrative law judge (ALJ) found inadequate. ECF No. 27-3 at 26–29.

HHS then secured a contract investigator to supplement the record as directed by the ALJ. Id. at

38. After this investigation, HHS determined that it had not discriminated against Shipp in the

hiring process. ECF No. 16-2 at 6; see ECF No. 35 ¶ 20. Shipp next appealed to the EEOC,

which affirmed HHS’s determination in 2017. See ECF No. 1-2 at 1; see also Clifford L., EEOC

Decision No. 0120151065, 2017 WL 1354012, *1 (Apr. 5, 2017) (EEOC appeal under



                                                10
pseudonym). Shipp then proceeded to file suit in this Court, alleging that HHS discriminated

against him on the basis of race and in retaliation for prior EEO activity. ECF No. 1 ¶ 26; see

ECF No. 25 ¶ 28; ECF No. 33 ¶¶ 3–6; ECF No. 35 ¶ 25.

               C.      Analysis

       Shipp contends that he was not selected for the GS-9 Chemist position on account of his

race and in retaliation for his 2006 EEO activity. The Court addresses each claim in turn.

               i.      Discrimination

       Pursuant to Title VII, an employer may not refuse to hire a qualified individual based on

his “race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). Where, as here,

no direct evidence of discrimination exists, courts apply the burden-shifting framework

announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Hawkins v.

PepsiCo, Inc., 203 F.3d 274, 278 (4th Cir. 2000). Under this framework, the plaintiff bears the

initial burden of establishing a prima facie case of discrimination. Brown v. McLean, 159 F.3d

898, 902 (4th Cir. 1998). That is, the plaintiff must demonstrate: “(1) he is a member of a

protected group; (2) he applied for the position in question; (3) he was qualified for the position;

and (4) he was rejected for the position under circumstances giving rise to an inference of

unlawful discrimination.” Id. Critically, “discriminatory intent cannot be inferred, even at the

prima facie stage, from circumstances unknown to the defendant.” Woodman v. WWOR-TV,

Inc., 411 F.3d 69, 82–83 (2d Cir. 2005); cf. Gladden v. Locke, No. PJM 10-1756, 2011 WL

2619570, at *5 (D. Md. June 30, 2011) (declining to apply McDonnell Douglas and finding no

discrimination where defendant was unaware of applicant’s race), aff'd sub nom., Gladden v.

U.S. Dep't of Commerce, 474 F. App’x 947 (4th Cir. 2012), cert. denied, 568 U.S. 992 (2012).

       If a plaintiff establishes a prima facie case, the burden next shifts to the employer to



                                                 11
supply a legitimate, non-discriminatory reason for the plaintiff’s non-selection. See Guessous v.

Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). The burden then shifts back to the

plaintiff to demonstrate that the proffered legitimate reason for non-selection is mere pretext for

discrimination. See id.; E.E.O.C. v. Sears Roebuck & Co., 243 F.3d 846, 852 (4th Cir. 2001).

Although the framework “involves a shifting back and forth of the evidentiary burden, [the]

[p]laintiff, at all times, retains the ultimate burden of persuading the trier of fact that the

employer discriminated [against him] in violation of” the law. Venugopal, 334 F. Supp. 2d at

841.

        HHS argues that Shipp failed to make out a prima facie case because no evidence exists

that HHS knew of Shipp’s race at the time his application was excluded from final consideration.

Because Shipp attempted to email instead of fax his application, HHS did not receive

information necessary to render Shipp eligible for consideration. ECF No. 27-1 at 15–16, 20.

Thus, says HHS, no decision maker knew Shipp’s race when they declined to offer him the

position. Id. Alternatively, HHS contends that no evidence exists that HHS’s stated reason for

not hiring—Shipp’s incomplete application—is pretextual. Id. at 19–21.

        At the outset, the Court finds that the record includes some evidence that Shipp emailed

his application materials to ERIC. See ECF No. 27-3 at 129, 192–98, 206–08. However, the

record does not reflect that the materials ever made their way to Graves, the individual whom

Shipp had emailed about his application, or Gorman or Davis, the HR specialists responsible for

scoring the applicants for the 0030 and 0029 announcements respectively. Both Graves and

Davis testified that each had no recollection of receiving or processing Shipp’s application. Id.

at 78–80, 86–87, and no evidence exists that Gorman had received Shipp’s completed package.3


        3
          Although Gorman is not available, the record evidence reflects that Shipp was rated Well Qualified, not
best Qualified, and so would not have been forwarded for consideration in any event. ECF No. 27-3 at 129.

                                                        12
Accordingly, summary judgment must be granted in HHS’s favor because even considering the

record most favorably to Shipp, no reasonable factfinder could conclude that he was not selected

on account of race.

        Similarly, even if Shipp could somehow establish a prima facie case of discrimination, no

evidence demonstrates that HHS’s proffered reason for non-selection was pretextual. HHS has

maintained throughout that Shipp was not selected first because he failed to submit a completed

application and second because he was not among the Best Qualified candidates from which the

finalist was chosen. ECF No. 27-1 at 17–18. Shipp argues in response that Gonzalez received

his full application, ECF No. 32 at 24, can point to nothing to support this claim. As already

discussed, the record at best suggests that Shipp sent his application to ERIC. But this was not

the designated method by which to apply, and there is nothing on this record to suggest that

Gonzalez (or anyone else for that matter) received the required transcript or SF-50.4 Thus, no

reasonable factfinder could determine that HHS’s stated reason for non-selection was pretextual.

        Throughout his many pleadings, Shipp posits several theories as to how the relevant

decisionmakers could have learned of his race. None are supported by the record. Shipp claims

that a decisionmaker may have learned of Shipp’s race through his personnel file. ECF No. 35 ¶

42. No record evidence, however, even hints that any of the relevant actors had access to this

file. Shipp similarly argues that HHS would have inferred his race because his transcripts reflect

attendance at an historically black institution, Tuskegee University. ECF No. 25 ¶ 28. However,

his online questionnaire did not list Tuskegee but rather Florida Southern University, and Shipp’s




        4
           Shipp attaches a screenshot of a 2011 email to two of his pleadings to the EEO investigator. ECF No. 30-
1 at 1–2; ECF No. 35-1 at 1, which suggest Shipp received confirmation from HHS when he submitted his
application. However, the emails do not permit the inference that Graves, Davis, Ritchfield-Fratz, or any other
decision maker actually received Shipp’s transcript or SF-50.

                                                        13
academic transcripts are not in the record. ECF No. 27-3 at 193. Thus, no evidence exists that

any of the decisionmakers knew Shipp’s race during the application process. Likewise, as to

announcement 0029, no evidence exists that Gorman received Shipp’s transcripts from any

source. The record is simply devoid that the proffered reason for Shipp’s non-selection was a

pretext for his race. Accordingly, the Court must grant summary judgment as to the

discrimination claim in HHS’s favor.

               ii.     Retaliation

       Shipp’s retaliation claim fares no better. Shipp is correct that employers may not refuse

to hire a candidate because he has “made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e–3(a).

The Court applies the same McDonnell Douglas burden-shifting framework to retaliation claims.

Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 248–49 (4th Cir. 2015). To sustain a retaliation

claim, the plaintiff must demonstrate: (1) that he engaged in protected activity; (2) the employer

took an adverse employment action against him; and (3) a causal link exists between the two.

Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010). Analogous to

discrimination claims, “the employer’s knowledge that the plaintiff engaged in a protected

activity is absolutely necessary to establish the third element of the prima facie case.” Dowe v.

Total Action Against Poverty in Roanoke Valley, 145 F. 3d 653, 657 (4th Cir. 1998).

       HHS does not dispute that Shipp previously had engaged in protected activity. Nor does

it dispute, as it cannot, that Shipp was turned down for the G-9 chemist position. Rather, HHS

rightly points out that the record is devoid of any causal relationship between the two. ECF No.

27-1 at 19–20. This is because none of the HHS decision makers in the 2010 selection knew of

Shipp’s prior EEO activity. Graves, Davis, Richfield-Fratz, and Decker all testified had no idea



                                                 14
that Shipp had engaged in prior EEO activity. ECF No. 27-3 at 80, 89, 93, 96–97, 101.

Additionally, nothing in Shipp’s application materials refer to his prior EEO claims. Thus,

summary judgment in HHS’s favor is warranted.

       Shipp’s responses—which border on incoherent and are scattered across his many

pleadings—amount to mere speculation. Shipp supposes that HSS may have contacted his

references who then told the decision makers of his prior EEO activity. ECF No. 33 at 4, 24.

But no record evidence suggests this actually took place, and no one involved in the selection

process testified to knowing about Shipp’s past activity. Similarly, Shipp posits again that

perhaps the selecting officials had access to his personnel file. ECF No. 33 at 5, 17. But again,

Shipp does not support this claim with evidence as opposed to mere speculation. Because no

evidence exists to support that those responsible for filling the 2010 chemist position knew of

Shipp’s protected activity, Shipp’s retaliation claim must fail. Summary judgment is granted in

HHS’s favor.

       III.    Shipp’s Motions

       Although the Court grants summary judgment in HHS’ favor on all claims, Shipp’s

motions, as styled, are not necessarily mooted and must be addressed. The Court reviews each

separately.

       A.      Sanctions

       Shipp repeatedly asks that the Court impose “sanctions” against HHS. See, e.g., ECF

Nos. 29 ¶¶ 18–19; ECF No. 33 at 22; ECF No. 37 ¶ 1. Shipp’s requested sanctions include

appointing an attorney to represent Shipp, ECF No. 25 ¶ 3, ECF No. 37 ¶ 1; declining to consider

evidence or drawing “adverse inferences” against HHS, ECF No. 25 ¶ 24; “enjoining” HHS from

seeking summary judgment, ECF No. 35 ¶ 94; and granting him a default judgment. ECF No. 29

¶ 25. Shipp maintains that sanctions are justified because of HHS’s “deleterious conduct” and

                                                15
puts forward unsubstantiated allegations that HHS communicated ex parte with this Court,

tampered with witnesses, and conducted a shoddy investigation. ECF No. 25 ¶¶ 12, 20; ECF No.

25-1 ¶ 8, ECF No. 29 ¶ 23; ECF No. 33 at 19–20, 25–26; ECF No. 35 ¶¶ 9–11. Shipp has given

this Court no reason to sanction HHS, and the Court cannot discern any from the record.

Further, this Court cannot sanction HHS, as Shipp urges, for failure to comply with underlying

EEO administrative procedures. See Mallik v. Sebilius, 964 F. Supp. 2d 531, 538 (D. Md. 2013)

(no authority supporting that “a federal district judge has the power to issue sanctions . . . for an

agency’s failure to comply with EEOC procedures or prevent abuse in of the EEOC’s

administrative proceedings.” (emphasis in original)). Thus, Shipp’s sanctions motion is denied.

       B.        Motion to Reconsider

       Shipp’s disagreements with the Court’s dismissal of his 2006 claims will be construed

charitably as motions for reconsideration under Federal Rule of Civil Procedure 59(e).

Reconsideration is warranted “(1) to accommodate an intervening change in controlling law; (2)

to account for new evidence not available at trial; or (3) to correct a clear error of law or prevent

manifest injustice.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).

“[I]f a party relies on newly discovered evidence in its Rule 59(e) motion, the party must

produce a legitimate justification for not presenting the evidence during the earlier proceeding.

In general, reconsideration of a judgment after its entry is an extraordinary remedy which should

be used sparingly.” Id. (internal citations and quotation marks omitted). A motion for

reconsideration is not designed to afford an opportunity to relitigate simply because a party is

dissatisfied with the Court’s determination. Regan v. City of Charleston, 40 F. Supp.3d 698, 702

(D.S.C. 2014).

       Shipp vigorously contends that the Court misapprehends the relief that he sought. ECF



                                                 16
No. 25-1 ¶¶ 28, 31–39. Shipp argues that he now wishes for the Court to order his reinstatement

pursuant to the terms of a 2006 settlement agreement he had reached with HHS. See, e.g., ECF

No. 22 ¶ 106; ECF No. 25-1 ¶¶ 35–36. Putting to the side that the plain language of the 2006

settlement agreement does not provide for his reinstatement, ECF No. 22 ¶ 34, even if it had, the

Court has been given no permissible basis to reconsider its prior ruling. The motion is denied.

       Lastly, Shipp asks the Court to reconsider appointing Shipp counsel. See ECF No. 37 ¶

1. Chiefly, Shipp argues that the Court misunderstood the legal basis for his request and clarifies

that he was asking for counsel as a sanction for HHS’s “deleterious conduct.” ECF No. 37 ¶¶ 1,

12. Shipp also states that he has spoken with two attorneys about his case but cannot afford their

retainer fees. Id. ¶¶ 6–9. Unfortunately, it is Shipp who misapprehends the standard for

appointing counsel. Appointment of counsel does not operate as a sanction. Nor is it warranted

in this instance, as Shipp has been given ample opportunity to put his claims before this Court

and the Court has awarded summary judgment to HHS, thus concluding Shipp’s case on the

merits. Accordingly, Shipp’s motions for reconsideration are denied.

       IV.     Conclusion

       For the foregoing reasons, HHS’s motion to dismiss is granted. ECF No. 27. Shipp’s

motions are denied. A separate Order follows.




3/27/2020                                                           /s/
Date                                                         Paula Xinis
                                                             United States District Judge




                                                17
